Case 2:19-cv-01873-MWF-SHK Document 37 Filed 11/16/20 Page 1 of 1 Page ID #:1150




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12    JIMMY JACKSON,                              Case No. 2:19-cv-01873-MWF (SHK)

  13                                  Petitioner,
                                                    ORDER ACCEPTING FINDINGS
  14                       v.                       AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
  15    M. FREGOSO, Warden,                         JUDGE
  16                               Respondent.
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
  19   Petition (“SAP”), the relevant records on file, and the Amended Report and
  20   Recommendation of the United States Magistrate Judge. No objections have been
  21   filed. Court accepts the findings and recommendation of the Magistrate Judge.
  22         IT IS THEREFORE ORDERED that the SAP be DENIED, and that
  23   Judgment be entered DISMISSING this action without prejudice.
  24
  25   Dated: November 16, 2020
  26                                        MICHAEL W. FITZGERALD
  27                                        United States District Judge

  28
